          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

DOMINIQUE DELEANO HARRIS,

             Plaintiff,

v.                                      Case No. 4:19cv320-MW/CAS

CARMAZZI GLOBAL
SOLUTIONS, INC.,

          Defendant.
_________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation, ECF No. 7, and has also reviewed de novo Plaintiff’s

objections to the report and recommendation, ECF No. 8. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating,

“Plaintiff’s amended complaint, ECF No. 6, is DISMISSED without prejudice

for lack of subject matter jurisdiction.” The Clerk shall also close the file.

     SO ORDERED on November 5, 2019.


                                        s/ MARK E. WALKER
                                        Chief United States District Judge
